





NINTH AMENDMENT TO
SECOND AMENDED RESTATED LOAN AND SECURITY AGREEMENT
This Ninth Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 22 day of March, 2017 (the “Ninth
Amendment Effective Date”), by and between (i) SILICON VALLEY BANK a California
corporation (“Bank”), and (ii) SONIC FOUNDRY, INC., a Maryland corporation
(“Sonic Foundry”), and SONIC FOUNDRY MEDIA SYSTEMS, INC., a Maryland corporation
(“Sonic Systems” and together with Sonic Foundry, jointly and severally,
individually and collectively, the “Borrower”).


RECITALS


A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement, dated as of June 27, 2011, as amended by that
certain First Amendment, dated as of May 31, 2013, as further amended by that
certain Second Amendment, dated as of January 10, 2014, as further amended by
that certain Third Amendment, dated as of March 24, 2014, as further amended by
that certain Fourth Amendment, dated as of January 27, 2015, as further amended
by that certain Fifth Amendment, dated as of May 13, 2015, as further amended by
that certain Sixth Amendment, dated as of October 5, 2015, as further amended by
that certain Seventh Amendment, dated as of February 8, 2016 and as further
amended by that certain Eighth Amendment, dated as of December 9, 2016 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).


B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


C. Borrower has requested that Bank amend the Loan Agreement to (i) modify the
minimum Liquidity financial covenant contained in Section 6.9(a) thereof, and
(ii) make certain other revisions to the Loan Agreement as more fully set forth
herein.


D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2. Amendments to Loan Agreement.


2.1 Section 2.2 (Revolving Advances). Subsection (a) of Section 2.2 is deleted
in its entirety and replaced with the following:







--------------------------------------------------------------------------------





“ (a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank may, in its good faith business discretion, make
Advances not exceeding the Availability Amount. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.”


2.2 Section 2.2 (Overadvances). Section 2.2 is amended by deleting the reference
to “the Default Rate” therein and inserting in lieu thereof “a per annum rate
equal to the rate that is otherwise applicable to Advances plus five percent
(5.0%)”.


2.3 Section 3.2 (Conditions Precedent to all Credit Extensions). Subsections (a)
and (b) of Section 3.2 are deleted in their entirety and replaced with the
following:


“ (a) timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;


(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”


2.4 Section 3.4 (Procedures for Borrowing). Section 3.4(a) is deleted in its
entirety and replaced with the following:


“ (a) Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement, to obtain an Advance,
Borrower shall notify Bank (which notice shall be irrevocable) by electronic
mail by 12:00 noon Pacific time on the Funding Date of the Advance. Such notice
shall be made by Borrower through Bank’s online banking program; provided,
however, if Borrower is not utilizing Bank’s online banking program, then such














2





--------------------------------------------------------------------------------





notice shall be in a written format acceptable to Bank that is executed by an
Authorized Signer. Bank shall have received satisfactory evidence that the Board
has approved that such Authorized Signer may provide such notices and request
Advances. In connection with any such notification, Borrower must promptly
deliver to Bank by electronic mail or through Bank’s online banking program such
reports and information, including without limitation, sales journals, cash
receipts journals, accounts receivable aging reports, as Bank may request in its
sole discretion. Bank shall credit proceeds of an Advance to the Designated
Deposit Account. Bank may make Advances under this Agreement based on
instructions from an Authorized Signer or without instructions if the Advances
are necessary to meet Obligations which have become due.”


2.5 Section 6.2 (Financial Statements, Reports, Certificates). Subsection
(a) of Section 6.2 is deleted in its entirety and replaced with the following:


“ (a) a Borrowing Base Report (and any schedules related thereto and including
detailed electronic accounts receivable ledger reports and any other information
requested by Bank with respect to Borrower’s Accounts) (i) no later than Friday
of each week when a Streamline Period is not in effect and (ii) within fifteen
(15) days after the end of each month when a Streamline Period is in effect;”


2.6 Section 6.3 (Accounts Receivable). Subsection (c) of Section 6.3 is deleted
in its entirety and replaced with the following:


“ (c) Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain a
reserve pursuant to Section 6.3(g), all amounts received in the Cash Collateral
Account shall be (i) applied to immediately reduce the Obligations when a
Streamline Period is not in effect (unless Bank, in its sole discretion, at
times when an Event of Default exists, elects not to so apply such amounts), or
(ii) transferred on a daily basis to Borrower’s operating account with Bank when
a Streamline Period is in effect. Borrower hereby authorizes Bank to transfer to
the Cash Collateral Account any amounts that Bank reasonably determines are
proceeds of the Accounts (provided that Bank is under no obligation to do so and
this allowance shall in no event relieve Borrower of its obligations
hereunder).”


2.7 Section 6.3 (Accounts Receivable). Subsection (e) of Section 6.3 is deleted
in its entirety and replaced with the following:


“ (e) Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts,










3





--------------------------------------------------------------------------------







either in the name of Borrower or Bank or such other name as Bank may choose,
and notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit. In addition, Bank may notify Account Debtors to make payments
in respect of Accounts directly to Bank. Bank shall endeavor to notify Borrower
prior to contacting any Account Debtor and/or requesting any such credit check,
but failure of Bank to notify Borrower shall not be a breach of this Agreement.”


2.8 Section 6.3 (Accounts Receivable). Section 6.3 is hereby amended by
inserting the following appearing as subsection (g) thereto:


“ (g) Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.”


2.9 Section 6.9 (Financial Covenants). Section 6.9(a) is deleted in its entirety
and replaced with the following:


“ (a) Liquidity. Liquidity, at all times, tested with respect to Borrower only
on a monthly basis, of at least (i) 1.60:1.00 for the first and second month of
each quarterly fiscal period; and (ii) 1.75:1.00 for the third month of each
quarterly fiscal period.”


2.10 Section 6.15 (Online Banking). Section 6.15 is hereby inserted immediately
following Section 6.14:


“ 6.15 Online Banking. Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).”


2.11 Section 8.2(Covenant Default). Section 8.2 is deleted in its entirety and
replaced with the following:


“ 8.2 Covenant Default. Borrower (a) fails or neglects to perform any obligation
in Section 6 of this Agreement or violates any covenant in Section 7 of this
Agreement or (b) fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents and as to any default (other than those specified in clause (a))
under such other term, provision, condition, covenant or agreement that can






4





--------------------------------------------------------------------------------







be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, grace and cure periods provided under
this Section
8.2 shall not apply, among other things, to financial covenants or any other
covenants that are required to be satisfied, completed or tested by a date
certain or any covenants set forth in clause (a);”


2.12 Section 9.2 (Power of Attorney). Section 9.2 is deleted in its entirety and
replaced with the following:


“ 9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact to: (a) exercisable following the occurrence of an Event of
Default, (i) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against Account Debtors; (ii) demand, collect, sue, and give
releases to any Account Debtor for monies due, settle and adjust disputes and
claims about the Accounts directly with Account Debtors, and compromise,
prosecute, or defend any action, claim, case, or proceeding about any Collateral
(including filing a claim or voting a claim in any bankruptcy case in Bank’s or
Borrower’s name, as Bank chooses); (iii) make, settle, and adjust all claims
under Borrower’s insurance policies; (iv) pay, contest or settle any Lien,
charge, encumbrance, security interest, or other claim in or to the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (v) transfer the Collateral into the name of Bank or a third
party as the Code permits; and (vi) receive, open and dispose of mail addressed
to Borrower; and (b) regardless of whether an Event of Default has occurred, (i)
endorse Borrower’s name on any checks, payment instruments, or other forms of
payment or security; and (ii) notify all Account Debtors to pay Bank directly.
Borrower hereby appoints Bank as its lawful attorney-in-fact to sign Borrower’s
name on any documents necessary to perfect or continue the perfection of Bank’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full and the Loan
Documents have been terminated. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
the Loan Documents have been terminated.”


2.13 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:


“ “Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of (i) seventy-five percent (75%) of Eligible Foreign Accounts or (ii)
One Million Dollars ($1,000,000), as determined by Bank from Borrower’s most
recent Borrowing Base Report (and as may subsequently be updated by Bank in
Bank’s sole discretion based upon information received by Bank including,
without limitation, Accounts that are paid and/or billed following the date of
the Borrowing Base Report); provided, however, that Bank has the right to
decrease the foregoing amount and/or percentages in its good faith business








5





--------------------------------------------------------------------------------







judgment to mitigate the impact of events, conditions, contingencies, or risks
which may adversely affect the Collateral or its value.


“Streamline Period” is, on and after the Ninth Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, for each consecutive day in
the immediately preceding fiscal quarter (in each case as determined by Bank in
its reasonable discretion), maintained (i) the sum of (a) Borrower’s
unrestricted cash at Bank plus (b) the unused Availability Amount divided by (b)
the outstanding principal balance of the Term Loan 2015, in an amount at all
times greater than 1.75:1.00 (the “Streamline Threshold”); and (b) terminating
on the earlier to occur of (i) the occurrence of an Event of Default, and (ii)
the first day thereafter in which Borrower fails to maintain the Streamline
Threshold, as determined by Bank in its discretion. Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Threshold each
consecutive day for one (1) fiscal quarter as determined by Bank in its
discretion, prior to entering into a subsequent Streamline Period. Borrower
shall give Bank prior written notice of Borrower’s election to enter into any
such Streamline Period, and each such Streamline Period shall commence on the
first day of the monthly period following the date Bank determines, in its
reasonable discretion, that the Streamline Threshold has been achieved.”


2.14 Section 13 (Definitions). The preamble in the definition of Eligible
Accounts set forth in Section 13.1 is deleted in its entirety and replaced with
the following:


“ “Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, that have been, at the option of Bank, confirmed in accordance with
Section 6.3(e) of this Agreement, and are due and owing from Account Debtors
deemed creditworthy by Bank in its sole discretion. Bank reserves the right, at
any time after the Ninth Amendment Effective Date, in its sole discretion in
each instance, on prior written notice to Borrower to either (i) adjust any of
the criteria set forth below and to establish new criteria or (ii) deem any
Accounts owing from a particular Account Debtor or Account Debtors to not meet
the criteria to be Eligible Accounts. Unless Bank otherwise agrees in writing,
Eligible Accounts shall not include:”


2.15 Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1:


“ “Authorized Signer” is any individual listed in Borrower’s Borrowing
Resolution who is authorized to execute the Loan Documents, including making
(and executing if applicable) any Credit Extension request, on behalf of
Borrower.


“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit D.






6





--------------------------------------------------------------------------------







“Ninth Amendment Effective Date” is March , 2017.”


2.16 Section 13 (Definitions). The following defined term set forth in
Section 13.1 is deleted in its entirety:


“ “Transaction Report” is the Bank’s standard reporting package provided by Bank
to Borrower.”


2.17 Exhibit C (Compliance Certificate). The Compliance Certificate appearing as
Exhibit C to the Loan Agreement is deleted in its entirety and replaced with the
Compliance Certificate attached as Schedule 1 attached hereto.


2.18 Exhibit D (Borrowing Base Report). The Loan Agreement is amended by
inserting the Borrowing Base Report attached as Schedule 2 hereto as Exhibit D
thereto.


3. Limitation of Amendments.


3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.


3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:


4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;


4.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect, or updated copies have
otherwise been delivered to Bank in connection with the execution of this
Amendment;


4.4 The execution and delivery by Borrower of this Amendment and the






7





--------------------------------------------------------------------------------







performance by Borrower of its obligations under the Loan Agreement, as amended
by this
Amendment, have been duly authorized;


4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;


4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and


4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


5. Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Amended and Restated Intellectual Property Security Agreement dated as
of May 13,
2015 between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement (a) contains an accurate and complete
listing of all Intellectual Property Collateral, as defined in said Intellectual
Property Security Agreement, and (b) shall remain in full force and effect.


6. Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated on or about the Eighth Amendment Effective
Date, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in said Perfection Certificate have not changed, as of
the date hereof.


7. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.


8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.




8





--------------------------------------------------------------------------------







9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
updated Secretary’s Corporate Borrowing Certificates for each Borrower (if
necessary, and with updated attachments, as necessary), (c) certificates of good
standing/foreign qualifications, as required by Bank, from the applicable
jurisdictions; (d) an acknowledgment and reaffirmation of the existing
Subordination Agreement from Partners for Growth II, L.P., (e) an executed copy
of the Waiver Agreement, by and between Bank and Borrower, dated on or about the
date hereof; (f) payment by Borrower of a non-refundable amendment fee equal to
Five Thousand Dollars ($5,000), which amendment fee shall be fully-earned as of
the date hereof, and (g) payment of Bank’s legal fees and expenses incurred in
connection with the existing Loan Documents and this Amendment.


11. Post-Closing Matters. On or before December 9, 2017, Borrower shall pay to
Bank an additional fully earned, non-refundable Revolving Line anniversary fee
in an amount equal to Twenty Thousand Dollars ($20,000).


[Signature page follows.]
























































9







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.










BANK
Silicon Valley Bank


By: /s/ Brian Powers
Name: Brian Powers
Title: Vice President


BORROWER
Sonic Foundry, Inc.


By: /s/ Ken Minor
Name: Ken Minor
Title: CFO


Sonic Foundry Media Systems, Inc.


By: /s/ Ken Minor
Name: Ken Minor
Title: CFO
























































10







--------------------------------------------------------------------------------





EXHIBIT C


Schedule 1 to Ninth Amendment


COMPLIANCE CERTIFICATE


TO: SILICON VALLEY BANK Date: FROM: SONIC FOUNDRY, INC.
SONIC FOUNDRY MEDIA SYSTEMS, INC.


The undersigned authorized officer of SONIC FOUNDRY, INC. and SONIC FOUNDRY
MEDIA SYSTEMS, INC. (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.


Please indicate compliance status by circling Yes/No under “Complies” column.


Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 120 days
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with
SEC
Yes No
A/R & A/P Agings
Monthly within 15 days
Yes No
Borrowing Base Reports
(i) no later than Friday of each week
when a Streamline Period is not in
effect and (ii) within fifteen (15)
days after the end of each month
when a Streamline Period is in effect
Yes No
Projections
Within fifteen (15) following
Yes No



11





--------------------------------------------------------------------------------







 
approval by the Borrower’s
board of directors, and in any
event within fifteen (15) days
after the end of each fiscal year of
Borrower, and as amended and/or
updated
 
 


The following Intellectual Property was registered after the Effective Date (if
no registrations, state
“None”)



Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Minimum Liquidity (monthly)
[1.60]
[1.75]:1.00
           :1.00
Yes No
Minimum EBITDA (quarterly)
<$1.00
$
Yes No
Maximum Subsidiary Indebtedness (at all times)
<$1,000,000
$
Yes No



Streamline Threshold
Required
Actual
Streamline
 
 
 
Period
(at all times)
 
 
In Effect?
(a) Borrower’s unrestricted cash at Bank plus (b) the
unused Availability Amount divided by (b) the
outstanding principal balance of the Term Loan 2015
1.75:1.00
         :1.00
Yes No



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


-------------------------------------------------------------------------------------------------------------------------
-------------------------------------------------------------------------------------------------------------------------
-------------------------------------------------------------------------------------------------------------------------
------------------------------------------------------------------------


SONIC FOUNDRY, INC. BANK USE ONLY
SONIC FOUNDRY MEDIA SYSTEMS, INC.
Received by:
AUTHORIZED SIGNER
Date:
By:             
Name:             Verified:
Title:                                AUTHORIZED SIGNER
Date:
    
12





--------------------------------------------------------------------------------







Compliance Status: Yes No


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan
Agreement shall govern.


Dated:
I. Liquidity (Section 6.9(a))


Required: Liquidity, at all times, tested with respect to Borrower only on a
monthly basis, of at least (i) 1.60:1.00 for the first and second month of each
quarterly fiscal period; and (ii)
1.75:1.00 for the third month of each quarterly fiscal period. Actual:


A. Aggregate value of Borrower’s unrestricted cash at Bank $
B. Aggregate value of the net billed accounts receivable of Borrower $
C. Quick Assets (the sum of lines A plus B) $
D. Aggregate value of Obligations to Bank $
J. LIQUIDITY (line C divided by line D), expressed as a ratio :1.00


Is line J equal to or greater than [1.60] [1.75] :1.00?


No, not in compliance Yes, in compliance






































13





--------------------------------------------------------------------------------







II. Minimum EBITDA (Section 6.9(b))


Required: Commencing with the period ending September 30, 2015, measured as of
the last day of each fiscal quarter, on a trailing six (6) month basis ending as
of the date of measurement, (i) EBITDA plus (ii) the net change in Deferred
Revenue during such measurement period, of at least $1.00.
Actual: All amounts measured on a trailing six (6) month basis


A. EBITDA $


B. The net change in Deferred Revenue $


Is line A plus line B equal to or greater than $1.00?
No, not in compliance. Yes, in compliance.








































































14





--------------------------------------------------------------------------------







Schedule 1 to Ninth Amendment
EXHIBIT D


Borrowing Base Report


[To be provided by Bank]




2096179.2














































































15



